Citation Nr: 1516444	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to an initial compensable rating for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The November 2011 rating decision denied entitlement to service connection for a right ear hearing loss disability and granted entitlement to service connection for a left ear hearing loss disability with a noncompensable rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Ear Service Connection

With respect to the Veteran's service connection claim for a right ear hearing loss disability, the Board finds that a new opinion is necessary.  The Veteran was afforded an August 2011 VA audiological examination, which resulted in an August 2011 opinion and October 2011 addendum opinion.  The examiner ultimately concluded in the October 2011 addendum opinion that the Veteran's left ear hearing loss disability was as likely as not attributed to his in-service noise exposure; however, that his right ear hearing loss disability was not attributed to his military service.  

However, the October 2011 does not address whether the Veteran's service-connected left ear hearing loss disability may have aggravated or caused his current right ear hearing loss disability.  Thus, an addendum opinion is appropriate. 

Left Ear Increased Rating

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's August 2011 audiological examination, the Veteran has essentially claimed that his left ear hearing loss disability has increased in severity.  Consequently, a new examination is necessary to get an accurate current evaluation of the Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private or VA treatment records related to the Veteran's claims on appeal.

2.  Upon receipt of any new records, schedule the Veteran for an audiological examination with a VA examiner of appropriate expertise.  

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

The examiner should:

(a)  Provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's right ear hearing loss disability is either caused by, or aggravated by, his service-connected left ear hearing loss disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

(b)  Determine the current severity of the Veteran's service-connected left ear hearing loss disability.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner should provide a complete rationale for any opinion provided.  The examiner should specifically address the results of the Veteran's audiological testing upon separation from service.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




